



Exhibit 10.1


FIRST AMENDMENT TO LEASE


THIS FIRST AMENDMENT TO LEASE (“Amendment”) is dated as of December 3, 2018 (the
“Effective Date”) and made between NETWORK DRIVE OWNER LLC (“Landlord”) and AVID
TECHNOLOGY, INC. (“Tenant”).
BACKGROUND


A.Landlord’s predecessor-in-interest, Netview 1,2,3,4 & 9 LLC and Tenant entered
into a lease dated November 20, 2009 (the “Lease”) for approximately 99,765
rentable square feet (the “Premises”) being the entire building located at 75
Network Drive, Burlington, Massachusetts (the “Building”).


B.The Lease is currently set to expire on May 31, 2020. Landlord and Tenant
desire to extend the term of the Lease for an additional eight (8) year period,
and to provide for certain other changes to the Lease, all upon the terms and
conditions set forth in this Amendment.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Landlord and Tenant hereby agree as follows:
1.The background recitals set forth above are incorporated into and made a part
of this Amendment. All undefined capitalized terms used herein shall have the
same meaning given to such terms in the Lease.


2.The Term of the Lease is hereby extended for an additional term of eight (8)
years, commencing on June 1, 2020 and expiring on May 31, 2028 (the “Extended
Term”), unless sooner terminated pursuant to the provisions of the Lease. The
Extended Term shall be on all the same terms, covenants and conditions of the
Lease, except as hereby amended. As of the Effective Date, the definition of
“Expiration Date” stated in Section 1.1 of the Lease shall be changed to May 31,
2028.


3.Tenant acknowledges that it currently occupies the Premises and that the
Premises shall be leased to Tenant during the Extended Term in as-is condition
as of the commencement of the Extended Term. Landlord shall have no obligation
to prepare or construct the Premises for Tenant’s continued use or occupancy
during the Extended Term, and makes no representations or warranties to Tenant
regarding the condition or suitability of the Premises for Tenant’s continued
use during the Extended Term.


4.As of June 1, 2020, Tenant covenants to pay Fixed Rent throughout the Extended
Term at the Annual Fixed Rent Rate set forth in the following rent schedule:
June 1, 2020 - May 31, 2021:
$3,641,422.56
June 1, 2021 - May 31, 2022:
$3,732,458.04
June 1, 2022 - May 31, 2023:
$3,825,769.56
June 1, 2023 - May 31, 2024:
$3,921,413.76
June 1, 2024 - May 31, 2025:
$4,019,449.08
June 1, 2025 - May 31, 2026:
$4,119,935.28
June 1, 2026 - May 31, 2027:
$4,222,933.68
June 1, 2027 - May 31, 2028
$4,328,507.04








--------------------------------------------------------------------------------





5.As of June 1, 2020, Tenant covenants to pay Fixed Rent throughout the Extended
Term at the Monthly Fixed Rent Rate set forth in the following rent schedule:
June 1, 2020 - May 31, 2021:
$303,451.88
June 1, 2021 - May 31, 2022:
$311,038.17
June 1, 2022 - May 31, 2023:
$318,814.13
June 1, 2023 - May 31, 2024:
$326,784.48
June 1, 2024 - May 31, 2025:
$334,954.09
June 1, 2025 - May 31, 2026:
$343,327.94
June 1, 2026 - May 31, 2027:
$351,911.14
June 1, 2027 - May 31, 2028:
$360,708.92



6.As of June 1, 2020, the Base Operating Costs specified in Section 1.1 of the
Lease shall be changed to Operating Costs for calendar year 2020. For the
avoidance of doubt, (a) from the Effective Date through May 31, 2020, Tenant
shall continue to pay the then current monthly escrow installments on account of
Operating Costs Excess utilizing Base Operating Costs for calendar year 2010,
(b) from June 1, 2020, through December 31, 2020, Tenant shall have no
obligation to pay monthly escrow installments on account of Operating Costs
Excess, and (c) commencing as of January 1, 2021, Tenant shall be obligated to
resume paying estimated monthly escrow installments on account of Operating
Costs Excess, in accordance with the methodology provided in Section 4.2.3 of
Lease. Reconciliation of Operating Costs for calendar year 2020 shall be
conducted in accordance with the applicable provisions of the Lease, with Tenant
being responsible for five-twelfths (5/12) of the calendar year 2020. The last
full paragraph in Section 4.2.3 shall be deleted and the following shall be
substituted in its place:


“If during the calendar year for which Operating Costs, including Base Operating
Costs, are being computed, the Building was not fully occupied by tenants, or if
Landlord was not supplying all tenants with the services, amenities or benefits
being supplied hereunder, the categories of Operating Costs which vary with
occupancy shall be reasonably extrapolated by Landlord to the estimated
Operating Costs that would have been incurred if the Building were fully
occupied by tenants, or if such services were being supplied to all tenants, and
such extrapolated amount shall, for the purposes of this Section 4.2.3, be
deemed to be the Base Operating Costs.”
7.As of July 1, 2020, the Base Taxes specified in Section 1.1 of the Lease shall
be changed to Taxes during the Town of Burlington’s fiscal tax year 2021 (i.e.,
July 1, 2020 - June 30, 2021). For the avoidance of doubt, (a) from the
Effective Date through June 30, 2020, Tenant shall continue to pay the monthly
escrow installments in effect on account of Tax Excess utilizing fiscal tax year
2011 (b) from July 1, 2020, through June 30, 2021, Tenant shall have no
responsibility to pay monthly escrow installments on account of Tax Excess and
(c) commencing as of July 1, 2021, Tenant shall be obligated to commence paying
estimated monthly escrow installments on account of Tax Excess through the
remainder of the Term in amounts estimated by Landlord utilizing the Base Taxes
for the Town of Burlington’s fiscal tax year 2021, all in accordance with
Section 4.2.1 of Lease.


8.

(A)All work that is deemed necessary or desirable by Tenant to prepare the
Premises for Tenant's continued use and occupancy shall be performed by Tenant,
at its expense, and in accordance with plans and specifications approved in
advance by Landlord, which approval shall be requested, granted and/or withheld
all in accordance with Section 6.2.5 of the Lease (such approved work is
referred to herein as "Tenant's Work"). All contractors, subcontractors,
architects, engineers and project managers selected by Tenant for the
performance of Tenant's Work shall first be approved by Landlord, such approval
not to be





--------------------------------------------------------------------------------





unreasonably withheld, conditioned or delayed. Tenant agrees to employ for the
Tenant’s Work a general contractor reasonably approved by Landlord in accordance
with the preceding sentence. Tenant or Tenant’s general contractor shall
maintain “builder’s risk” insurance covering Landlord and Tenant as their
interests may appear, against loss or damage by fire, vandalism, malicious
mischief and such risks as are customarily covered by a so-called Special Risk
Policy to the full completed value of the Tenant’s Work. Tenant or its
contractors shall submit certificates evidencing such coverage to Landlord prior
to the commencement of any component of Tenant’s Work. All Tenant's Work shall
be performed in good and workmanlike manner in accordance with all building
codes and requirements of the Town of Burlington and all applicable laws and
regulations of other governmental authorities having jurisdiction, and in
compliance with all requirements of Section 6.2.5 of the Lease, and Landlord’s
Construction Rules and Regulations attached hereto as Exhibit A. Prior to
applying for any building permit, Tenant shall submit to Landlord architectural,
electrical and mechanical construction drawings, plans and specifications
("Tenant's Plans") necessary for the Tenant's Work. Tenant's Plans shall be
prepared by an architectural and engineering firm selected by Tenant and all
costs and expenses of preparing Tenant's Plans shall be Tenant's sole
responsibility. The requirements, terms and limitations contained in said 6.2.5
shall govern all aspects of Tenant’s Work, including the process for submission
and approval of the Tenant’s Plans, provided, however, that Landlord’s approval
of any interior installations or alterations visible from outside the Premises
may be granted or withheld in Landlord’s sole discretion. Tenant hereby
acknowledges and agrees that Landlord's review of, and Landlord's granting of
its approval to, any plans and specifications submitted to it under this
Amendment shall not constitute or be deemed to constitute a judgment,
representation or agreement by Landlord that such plans and specifications
comply with the requirements of any legal authorities or that such plans and
specifications will be approved by the Town of Burlington. Landlord shall not
charge Tenant any fees for construction review or supervision performed by or on
behalf of Landlord in connection with Tenant's Work, provided, however, if
Tenant requests that Landlord perform construction supervision, Tenant shall pay
a construction management fee to Landlord’s agent, Nordblom Management Company,
in the amount of 3% of the hard construction costs of Tenant’s Work. Tenant
shall pay any and all actual, out-of-pocket third party fees and expenses
incurred by Landlord in connection with review of Tenant's Plans, as needed.


(B)Landlord shall provide Tenant with a tenant improvement allowance equal to
$2,992,950.00 (the “TI Allowance”) to be used for paint, carpet and other
general office leasehold improvements in the Premises. Tenant may apply up to
$300,000.00 of the TI Allowance towards fixtures, furniture and equipment (the
“Extended Term FF&E”). Following Landlord’s approval of Tenant’s general
contractor and Tenant’s Plans, Tenant shall provide Landlord with a copy of the
construction contract and its total budget for the hard and soft costs for the
construction of the Tenant’s Work (the “Total Costs”). Tenant shall pay any and
all costs associated with the Tenant’s Work which exceed the TI Allowance.


(C)If Landlord’s agent, Nordblom Management Company, is not selected by Tenant
as the project manager for the Tenant’s Work, Landlord shall disburse the TI
Allowance to Tenant in four (4) installments, as follows:


(i)Upon completion of thirty percent (30%) of the Tenant’s Work, Landlord shall
disburse the first (1st) installment of the TI Allowance (the “First
Installment”) in an amount up to twenty-five percent (25%) of the TI Allowance
evidenced by paid invoices from Tenant’s general contractor and other direct
contractors and subcontractors (“Paid Invoices”) providing servicers or
supplying materials for the Tenant’s Work. Upon completion of sixty percent
(60%) of the Tenant’s Work, Landlord shall disburse the second (2nd) installment
of the TI Allowance (the “Second Installment”) in an amount up to an additional
twenty-five percent (25%) of the TI Allowance evidenced by Paid Invoices. Upon
completion of ninety percent (90%) of the Tenant’s Work, Landlord shall disburse
the third (3rd) installment of the TI





--------------------------------------------------------------------------------





Allowance (the “Third Installment”) in an amount up to an additional forty
percent (40%) of the TI Allowance evidenced by Paid Invoices, but in no event
shall the sum of the First Installment plus the Second Installment plus the
Third Installment be greater than $2,693,655.00. Each installment shall be
payable within thirty (30) days after Landlord’s receipt of all of the following
documentation relating to the installment for which disbursement is being
requested, to Landlord’s reasonable satisfaction:
(a)a conditional lien waiver for the current requisition from Tenant’s general
contractor, subcontractors and suppliers performing work or providing materials
to date,


(b)a requisition for payment from Tenant’s architect in the form of AIA Document
G702 for all work for which disbursement is being requisitioned,


(c)the submission by Tenant of a written statement from Tenant’s architect or
engineer stating (a) whether there has been any change in the Total Costs (and
if so, what the updated Total Costs are), and (b) that the Tenant’s Work for
which payment is being requisitioned has been completed in accordance with the
approved Tenant’s Plans,


(d)copies of paid invoices from Tenant’s general contractor evidencing such hard
construction costs of the Tenant’s Work for which disbursement is being
requisitioned; and, as applicable, copies of paid invoices from Tenant’s
architects/engineers/project managers, and any other party providing services or
supplying materials, evidencing the soft costs for which disbursement is being
requested, and


(e)with respect to the Third Installment, unconditional lien waivers for past
payments from Tenant’s general contractor and all subcontractors and suppliers,


(ii)Upon final completion of the Tenant’s Work, Landlord shall disburse the
fourth (4th) and final installment of the TI Allowance in an amount equal to the
remaining ten percent (10%) of the TI Allowance which shall be payable to Tenant
within thirty (30) days after Landlord’s receipt of all of the following
documentation, to Landlord’s reasonable satisfaction:


(a)An unconditional final waiver of lien from Tenant’s general contractor and
from all subcontractors and suppliers,


(b)one (1) set of “as-built” plans for the Tenant’s Work in CAD File and PDF
format,


(c)the submission by Tenant of a written statement from Tenant’s architect or
engineer stating that the Tenant’s Work for which payment is being requisitioned
has been completed, substantially in accordance with the approved Tenant’s
Plans,


(iii)copies of paid invoices from Tenant’s general contractor evidencing such
costs of the Tenant’s Work for which disbursement is being requisitioned; and,
as applicable, copies of paid invoices from Tenant’s
architects/engineers/project managers, and any other party providing services or
supplying materials, evidencing the costs for which disbursement is being
requested, and a copy of the final (as opposed to temporary) certificate of
occupancy for the Premises issued by the Town of Burlington.





--------------------------------------------------------------------------------







(D)Any portion of the TI Allowance that is unused or unrequested by June 1, 2020
shall accrue to Landlord. If the final actual cost of Tenant’s Work shall be in
excess of the TI Allowance, then the entire amount of such excess cost shall be
paid solely by Tenant and Landlord shall be under no obligation to pay any such
excess.


(E) If Tenant selects Nordblom Management Company to act as the project manager
for Tenant’s Work, Landlord shall fund the Tenant’s Work, up to the TI
Allowance, and shall cause the Tenant’s Work to be performed by a general
contractor mutually acceptable to Landlord and Tenant, each acting reasonably.
The mutually agreed upon general contractor is referred to in this Amendment as
the “Approved General Contractor”. Following determination of the Approved
General Contractor, Nordblom Management Company, acting as Landlord’s agent,
shall execute an AIA construction contract with the Approved General Contractor.
Upon Tenant’s approval of the total budget for the hard and soft costs of the
Tenant’s Work, if it is determined that the approved total budget will exceed
the TI Allowance, then Tenant shall pay all costs in excess of the TI Allowance
(the “Excess Costs”) on a pari passu basis with Landlord. The amount Tenant is
required to pay towards each invoice from the General Contractor shall be in the
proportion by which the total costs of Tenant’s Work exceed the TI Allowance (by
way of example of the foregoing only, if the total budget for the costs of
Tenant’s Work is $3,500,000.00, then Landlord will fund 85.51% of each invoice
from the General Contractor and Tenant will pay the remaining 14.49% of each
such invoice). Tenant shall pay its share within thirty (30) days of Landlord’s
written request, accompanied by a copy of the invoice for which payment is being
made. The determination of the Excess Costs shall be adjusted from time to time
for any change orders over the course of the construction of Tenant’s Work.
Notwithstanding the foregoing, if Tenant is obligated to pay the Excess Costs
pursuant to this subparagraph (E), then Tenant agrees that the TI Allowance will
first be applied to payment of the hard construction costs of the Tenant’s Work
and the remaining portion of the TI Allowance may be applied towards soft costs,
subject to Tenant’s right to apply a portion of the TI Allowance towards any
Extended Term FF&E.


(F)At the expiration or earlier termination of the Term, Landlord shall have the
right to require all or any of the Extended Term FF&E to remain in the Premises,
in Landlord’s sole discretion.


9.During the Extended Term, Tenant shall remain obligated to maintain a Letter
of Credit in the amount of $699,395.00, pursuant to the requirements of Section
4.4 of the Lease, and shall, at its sole expense, take all steps necessary to
amend the existing Letter of Credit such that its final expiration date shall be
forty-five (45) days after the Expiration Date of the Lease, as extended by this
Amendment. No later than thirty (30) days prior to the commencement of the
Extended Term, Tenant shall deliver to Landlord a substitute or amended Letter
of Credit that complies with the requirements of this paragraph and Section 4.4
of the Lease. As of the Effective Date, Section 4.4.9 of the Lease shall be
deleted and of no further force or effect.


10.As of the Effective Date, (a) Tenant’s Extension Option under Section 2.3 of
the Lease shall be deleted and of no further force or effect, and (b) the third
paragraph of Section 2.1 with regard to parking is hereby deleted and the
following is substituted in its place: “Tenant shall be permitted, on an
unreserved first-come first served basis, to use up to 3.6 spaces per 1,000
rentable square feet of the Premises in the parking area serving the Building,
or in a parking area reasonably proximate to the Building.


11.Reference is made to that certain lease between Landlord and Tenant dated
November 9, 2009 (the “65 NWD Lease”), for premises at adjacent 65 Network Drive
(the “65 NWD Premises”). The parties shall execute an amendment to the 65 NWD
Lease simultaneously with this Amendment whereby Tenant shall surrender a
portion of the premises under the 65 NWD Lease consisting of a portion of the
first floor and the entire second floor of the 65 NWD Premises. On account of
Tenant’s surrender of the second floor





--------------------------------------------------------------------------------





of the 65 NWD Premises, the Connector Bridge between the 65 NWD Premises and the
Premises will no longer provide access to the 65 NWD Premises, but will continue
to provide access to the Premises from the exterior areas of the Building.
Accordingly, effective as of the date of the amendment to the 65 NWD Lease), the
Lease shall be amended as follows:


(A)Section 2.1 shall be amended by adding the following sentence to the end of
the first paragraph: “Tenant shall have the non-exclusive right to use the
Connector Bridge between 75 Network Drive and 65 Network Drive to access the
Premises. For the avoidance of doubt, the right to use of the Connector Bridge
is granted solely to Tenant and the tenant of the second floor of 65 Network
Drive solely for access to each such tenant’s respective premises”;


(B)In Section 4.2.3, the paragraph that defines “Operating Costs” shall be
amended by adding the phrase “which are equitably allocable to the Building”
after the term “Connector Bridge” in each instance such term appears in said
paragraph;


(C)In Section 5.9, the parenthetical phrase “(excluding the Connector Bridge)”
shall be deleted therefrom.


(D)For the purposes of determining an equitable allocation to Tenant of costs
associated with the Connector Bridge, such costs shall be shared between Tenant
and the second floor tenant at 65 Network Drive proportionately based on the
rentable square footage of each tenant’s premises.


12.To correct two scrivener’s errors, the Lease is amended as follows:


(A)Section 6.2.1 of the Lease is hereby modified by changing the reference to
the “Building 75 Premises” contained in the third sentence of the first full
paragraph of Section 6.2.1, to the “Building 65 Premises”; and


(B)The final two sentences of the first paragraph of Section 2.1 are deleted in
their entirety and replaced with the following: The areas and facilities
described in clauses (a) and (b) above are referred to as “Building Common
Areas” and the areas, facilities, and amenities of the Park described in clause
(c) above are referred to as “Campus Common Area.”


13.Tenant agrees to execute and deliver an amended notice of lease in the form
attached hereto as Exhibit B, which Landlord shall record following the full
execution and delivery of this Amendment. Further, Tenant agrees to execute,
acknowledge and deliver a notice of termination of lease, in Tenant’s name, upon
Tenant’s execution of this Amendment, in the form attached hereto as Exhibit C,
which Landlord shall hold in escrow until the expiration or earlier termination
of the Lease.


14.

(A)Landlord hereby advises that one of the entities affiliated with Landlord is
a collective investment fund (the "Fund") which holds the assets of one or more
employee benefit plans or retirement arrangements which are subject to Title I
of the Employee Retirement Income Security Act of 1974, as amended ("ERISA")
and/or Section 4975 of the Internal Revenue Code of 1986, as amended (the
"Code") (each a "Plan"), and with respect to which JPMorgan Chase Bank ("JPMCB")
is the Trustee and that, as a result, Landlord may be prohibited by law from
engaging in certain transactions.


(B)Landlord hereby represents and warrants to Tenant that, as of the date
hereof, the only Plan whose assets are invested in the Fund which, together with
the interests of any other Plans maintained





--------------------------------------------------------------------------------





by the same employer or employee organization, represent a collective interest
in the Fund in excess of ten percent (10%) of the total interests in the Fund
(each, a "10% Plan") is “Strategic Property Fund” (collectively, the "Existing
10% Plan").


(C)Tenant represents and warrants that as of the date hereof, and at all times
while it is a Tenant under this Lease, one of the following statements is, and
will continue to be, true: (1) Tenant is not a "party in interest" (as defined
in Section 3(14) of ERISA) or a "disqualified person" (as defined in Section
4975 of the Code) (each a "Party in Interest") with respect to the Existing 10%
Plan or, (2) if Tenant is a Party in Interest, that: (A) neither Tenant nor its
"affiliate" (as defined in Section V(c) of PTCE 84-14, "Affiliate") has, or
during the immediately preceding one (1) year has, exercised the authority to
either: (i) appoint or terminate JPMCB as the qualified professional asset
manager (as defined in Section V(a) of PTCE 84-14, "QPAM") of any of the assets
of the Existing 10% Plan with respect to which Tenant or its Affiliate is a
Party in Interest; or (ii) negotiate the terms of the management agreement with
JPMCB, including renewals or modifications thereof, on behalf of the Existing
10% Plan; and (B) neither Tenant nor any entity controlling, or controlled by,
Tenant owns a five percent (5%) or more interest (within the meaning of PTCE
84-14, "5% Interest") in J.P. Morgan Chase & Co.


(D)In the event that Landlord or the Fund notifies Tenant in writing that a Plan
other than the Existing 10% Plan may become a 10% Plan, Tenant will, within 10
days of such notification, inform the Fund in writing as to whether it can make
the same representations which it made in subparagraph C of this Section 10.12
with respect to such prospective 10% Plan. Thereafter, if based on such
representations made by Tenant such Plan becomes a 10% Plan, Tenant represents
and warrants that, at all times during the period Tenant is a tenant under this
Lease, one of the statements set forth in subparagraph (D) of this Paragraph 14
will be true with respect to such 10% Plan.


15.Tenant represents, warrants, and covenants that neither Tenant nor any of its
officers, directors, or, to Tenant’s actual knowledge as of the Effective Date,
any material equity holders, (i) is listed on the Specially Designated Nationals
and Blocked Persons List maintained by the Office of Foreign Asset Control,
Department of the Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66
Fed. Reg. 49079 (Sept. 25, 2001) (“Order”) and all applicable provisions of
Title III of the USA Patriot Act (Public Law No. 107-56 (October 26, 2001));
(ii) is listed on the Denied Persons List and Entity List maintained by the
United States Department of Commerce; (iii) is listed on the List of Terrorists
and List of Disbarred Parties maintained by the United States Department of
State, (iv) is listed on any list or qualification of “Designated Nationals” as
defined in the Cuban Assets Control Regulations 31 C.F.R. Part 515; (v) is
listed on any other publicly available list of terrorists, terrorist
organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of
OFAC (including without limitation the Trading with the Enemy Act, 50 U.S.C.
App. 1-44; the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06; the unrepealed provision of the Iraq Sanctions Act, Publ. L. No.
101-513; the United Nations Participation Act, 22 U.S.C. § 2349 as-9; The Cuban
Democracy Act, 22 U.S.C. §§ 6001-10; The Cuban Liberty and Democratic Solidarity
Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin Designation
Act, Publ. L. No. 106-120 and 107-108, all as may be amended from time to time);
or any other applicable requirements contained in any enabling legislation or
other Executive Orders in respect of the Order (the Order and such other rules,
regulations, legislation or orders are collectively called the “Orders”); (vi)
is engaged in activities prohibited in the Orders; or (vii) has been convicted,
pleaded nolo contendere, indicted, arraigned or custodially detained on charges
involving money laundering or predicate crimes to money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes or in connection with the Bank Secrecy Act (31 U.S.C. §§ 5311 et. seq.).
Tenant shall ensure that any assignee





--------------------------------------------------------------------------------





of the Lease or subtenant of the Premises provides the representation and
warranty contained in this Paragraph 15.


16.Landlord represents, warrants, and covenants that neither Landlord nor any of
its partners, officers or directors, (i) is listed on the Specially Designated
Nationals and Blocked Persons List maintained by the Office of Foreign Asset
Control, Department of the Treasury (“OFAC”) pursuant to Executive Order No.
13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (“Order”) and all applicable
provisions of Title III of the USA Patriot Act (Public Law No. 107-56 (October
26, 2001)); (ii) is listed on the Denied Persons List and Entity List maintained
by the United States Department of Commerce; (iii) is listed on the List of
Terrorists and List of Disbarred Parties maintained by the United States
Department of State, (iv) is listed on any list or qualification of “Designated
Nationals” as defined in the Cuban Assets Control Regulations 31 C.F.R. Part
515; (v) is listed on any other publicly available list of terrorists, terrorist
organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to the Order, the rules and regulations of
OFAC (including without limitation the Trading with the Enemy Act, 50 U.S.C.
App. 1-44; the International Emergency Economic Powers Act, 50 U.S.C. §§
1701-06; the unrepealed provision of the Iraq Sanctions Act, Publ. L. No.
101-513; the United Nations Participation Act, 22 U.S.C. § 2349 as-9; The Cuban
Democracy Act, 22 U.S.C. §§ 6001-10; The Cuban Liberty and Democratic Solidarity
Act, 18 U.S.C. §§ 2332d and 233; and The Foreign Narcotic Kingpin Designation
Act, Publ. L. No. 106-120 and 107-108, all as may be amended from time to time);
or any other applicable requirements contained in any enabling legislation or
other Executive Orders in respect of the Order (the Order and such other rules,
regulations, legislation or orders are collectively called the “Orders”); (vi)
is engaged in activities prohibited in the Orders; or (vii) has been convicted,
pleaded nolo contendere, indicted, arraigned or custodially detained on charges
involving money laundering or predicate crimes to money laundering, drug
trafficking, terrorist-related activities or other money laundering predicate
crimes or in connection with the Bank Secrecy Act (31 U.S.C. §§ 5311 et. seq.).


17.Landlord and Tenant agree that all rent payable by Tenant to Landlord shall
qualify as “rents from real property” within the meaning of both Sections
512(b)(3) and 856(d) of the Internal Revenue Code of 1986, as amended (the
“Code”) and the U.S. Department of Treasury Regulations promulgated thereunder
(the “Regulations”). In the event that Landlord, in its sole and absolute
discretion, determines that there is any risk that all or part of any rent shall
not qualify as “rents from real property” for the purposes of Sections 512(b)(3)
or 856(d) of the Code and the Regulations promulgated thereunder, Tenant agrees
(a) to cooperate with Landlord by entering into such amendment or amendments as
Landlord deems necessary to qualify all rents as “rents from real property,” and
(b) to effect an assignment of this Lease; provided, however, that any
adjustments required pursuant to this Paragraph 17 shall be made so as to
produce the equivalent rent (in economic terms) payable prior to such
adjustment.


18.Landlord and Tenant each represent and warrant to the other that it has dealt
with no broker in connection with the consummation of this First Amendment other
than Newmark Knight Frank (representing Landlord), and in the event of any
brokerage claims by any other brokers against Landlord or Tenant predicated upon
prior dealings with the other party (called, the “indemnifying party”), the
indemnifying party agrees to defend the same and indemnify and hold the other
party harmless against any such claim.


19.Tenant represents and warrants to Landlord that, to the best of Tenant’s
actual knowledge, as of the date hereof, (a) the Lease is and remains in good
standing and in full force and effect, (b) Tenant has no claims, defenses,
counterclaims, set-offs or defenses against Landlord arising out of the Lease or
in any way relating thereto or arising out of any other transaction between
Landlord and Tenant, and (c) Landlord has no further obligations with respect to
the construction of the Premises.





--------------------------------------------------------------------------------







20.Landlord and Tenant each represent, as to itself, (a) that it is validly
existing and in good standing in the state where it was organized; (b) that it
has the authority and capacity to enter into this Amendment and perform all of
its obligations hereunder; (c) that all necessary action has been taken in order
to authorize it to enter into and perform all of its obligations hereunder; (d)
that the person executing this Amendment on its behalf is duly authorized to do
so.


21.This Amendment contains the entire agreement of the parties regarding the
subject matter hereof. There are no promises, agreements, conditions,
undertakings, warranties or representations, oral or written, express or
implied, among them, relating to this subject matter, other than as set forth
herein.


22.This Amendment shall not be valid and binding until executed and delivered by
Landlord, and may be executed in counterparts, each of which shall be deemed an
original and all of which, when taken together, shall constitute one and the
same instrument. Any facsimile or other electronic transmittal of original
signature versions of this Amendment shall be considered to have the same legal
effect as execution and delivery of the original document and shall be treated
in all manner and respects as the original document.


23.Except as amended hereby, the Lease is ratified and confirmed in all respects
and shall continue in full force and effect, and from and after the date of this
Amendment all references to the “Lease” shall mean the Lease, as amended by this
Amendment.






[Signature page to follow]












































Executed as a Massachusetts instrument under seal as of the Effective Date.





--------------------------------------------------------------------------------







LANDLORD:


NETWORK DRIVE OWNER LLC
a Delaware limited liability company


By:    NWD NC LLC, its Manager


By:    Nordblom Development Company, Inc.,
a Massachusetts corporation, its Manager




By:     /s/ Ogden Hunnewell
Ogden Hunnewell
Executive Vice President








TENANT:


AVID TECHNOLOGY, INC.,
a Delaware corporation




By: /s/ Kenneth Gayron
Kenneth Gayron
Chief Financial Officer













































--------------------------------------------------------------------------------





EXHIBIT A
CONSTRUCTION RULES AND REGULATIONS


1.
All work shall be performed in accordance with all applicable state laws and in
accordance with all requirements and codes of the Town of Burlington Fire
Department, Inspectional Services Department and the Construction Rules and
Regulations of Nordblom Management Company (”Building Management”), working on
behalf of Landlord. The Building is occupied and operational and extra care and
precautions must be taken to avoid interruption of services.



2.
Certificates of Insurance from general contractor (“Contractor”) and its
subcontractors must be submitted at a minimum of seven (7) days prior to the
commencement of any work.



3.
At least three (3) weeks before construction, Contractor must schedule a
pre-construction meeting with the Landlord’s project management team. Meeting
materials should include detailed schedules; addresses and telephone numbers of
supervisors, contractors and subcontractors: copies of permits; proof of current
insurance (including all subcontractors); and notice of any contractor's
involvement in a labor dispute. Contractor shall supply Building Management with
a copy of any permits prior to start of any work.



4.
Contractor is required to keep and make available a daily log of personnel
entering and exiting the premises. Building Management will provide access cards
and keys to direct employees of Contractor. Contractor shall be responsible for
providing access to sub-contractors. Building Management reserves the right to
restrict access further at any point, and for any reason.



5.
Contractor personnel are only permitted within the Building during normal trade
working hours plus 30 minutes time before and after normal trade hours for set
up and pick up of tools, etc., unless prior approval is given by Building
Management, which will not be unreasonably withheld. For so long as Tenant is
occupying the entire Building, Tenant shall be permitted to perform work after
normal trade hours.



6.
Testing of sprinkler system, fire protection system, demolition, coring, and any
other similar type work must be coordinated through Building Management with ten
(10) days prior notice. Normal business hours are 8:00 am to 6:00 pm Monday
through Friday; 8:00 am to 1:00 pm Saturdays. Work on any system within the
Building shall be coordinated with Building Management.



7.
Contractor and its subcontractors shall gain access to the Building through the
entrance door at the loading dock. All deliveries for Contractor and its
subcontractors shall be received through the loading dock. Contractor is
responsible for leaving the main lobby, elevator, and any common area impacted
by construction in “broom clean” condition. The Contractor will incur costs for
the clean-up for areas left dirty. Rubbish cannot be stored in any common area.



8.
Contractor shall have direct access to the one (1) loading dock bay serving the
Premises.



9.
Any common interior paths of travel, including entrances, lobbies, hallways, and
elevators, will be properly protected. Protection may include elevator pads,
walk off mats, plastic on carpet, Masonite on tile floors, cardboard or Masonite
on wall areas, or suitable alternatives approved by Building Management.






--------------------------------------------------------------------------------





10.
Contractor shall provide heavy plastic screening for dust protection and/or
temporary walls of suitable appearance as required by Building Management.



11.
Walk-off mats are to be provided at entrance doors.



12.
No utilities (including electricity, gas and water, plumbing or services to the
tenants are to be cutoff or interrupted without first having requested, in
writing, and secured, in writing, the permission of Building Management. Request
for this permission will be submitted in writing by Contactor to Building
Management ten (10) business days prior to the planned cutoff.



13.
Any cutoff of electricity that may impact the Network Drive Campus, in addition
to the Building, shall require thirty (30) days written notice by Contractor,
and written approval by Building Management.



14.
Prior to any building management control work commencing that shall impact the
existing Building and Campus control network, Building Management’s
representative shall need to be consulted.



15.
If taking the Building fire alarm points offline is required in connection with
any work, the cost of such service will be billable to the Contractor.
Contractor can choose to have their subcontractor handle taking the fire alarm
points or panel offline, provided the sub-contractor is licensed to do so, and
works within the requirements and codes of the Town of Burlington Fire
Department.



16.
Should any scope of work require entry to another tenant’s space, Tenant and/or
Contractor must notify Building Management. If approved by Building Management,
the activity shall be under the supervision of Building Management’s
representative. The cost of said supervision will be billable to the Contractor.



17.
Admittance to the roof of the Building is allowed only upon the prior written
consent of Building Management. Admittance for the duration of the project may
be accommodated, but specific conditions for controlled access may apply.



18.
There is a “No Smoking Policy” in effect for all areas of the Building, with the
exception of the smoking hut located at each building. Any personnel caught in
violation of this policy will be asked to leave the premises immediately.



19.
Contractor will be responsible for daily removal of waste foods, milk, coffee
and soft drink containers, etc. Building trash receptacles are not to be used.



20.
Construction personnel are not to utilize any vacant space within the Building
other than that space which is designated by the Building Management to the
Contractor.



21.
There will be no radios on the job site.



22.
All workers are required to wear a shirt, shoes, and full length trousers.



23.
Public spaces, corridors, bathrooms, lobby, etc., must be cleaned immediately
after use. Restrooms for contractor use will be designated to the Contractor. No
other restrooms are to be utilized by Contractor personnel.






--------------------------------------------------------------------------------





24.
There will be no smoking, eating, or open food containers in the elevator,
carpeted areas, or public lobbies. There will be no yelling or boisterous
activities; nor is alcohol or controlled substances allowed or tolerated.
Individuals under the influence or in possession of such will be prosecuted.



25.
Contractor shall post no signs without Building Management’s expressed prior
approval which may be withheld for any reason.



26.
Contractor shall complete work without disruption from labor disputes and in
harmony with other trades.



27.
The Construction Rules and Regulations are subject to change in Landlord’s sole
reasonable discretion.



28.
As Landlord is in the process of certifying the Building and the Property for
LEED Existing Buildings Operation and Maintenance designation, Contractor shall
comply with the following LEED requirements:



Purchasing:
Contractor shall maintain a sustainable purchasing program covering materials
for facility renovations. This applies only to improvements that are to be
permanently or semi-permanently attached to the building itself. Materials
considered furniture, fixtures and equipment (FF&E) are excluded.
For 50% of total purchases (by cost) during the renovation purchases shall meet
one (1) or more of the following criteria:
•
Purchases contain at least 10% postconsumer and/or 20% postindustrial material.

•
Purchases contain at least 70% material salvaged from on-site, through a
materials and equipment reuse program.

•
Purchases contain at least 50% rapidly renewable material.

•
Purchases contain at least 50% Forest Stewardship Council certified wood.

•
Purchases contain at least 50% material harvested and processed or extracted and
processed within 500 miles of the project.

•
Adhesives and sealants have a VOC content less than the current VOC content
limits of South Coast Air Quality Management District (SCAQMD) Rule #1168 Paints
and coating have VOC emissions not exceeding the VOC and chemical component
limits of Green Seal’s Standard GS-11 requirements.

•
Non-carpet finished flooring is FloorScore-certified.

•
Carpet meets the requirements of the CRI Green Label Plus Carpet Testing
Program.



Contractor shall track purchases using forms provided by Landlord, and submit
them to Building Management.
Solid Waste Management:
Contractor shall divert at least 70% of waste (by volume), generated by
alterations and additions made to the Building, to recycling facilities as
opposed to disposal at landfill sites. This applies only to improvements that
are permanently or semi-permanently attached to the Building itself that enter
the waste stream during renovations, demolition, retrofits and new construction
additions. Included at a minimum are building components and structures (wall
studs, insulation, doors, and windows), panels, attached finishings (drywall,





--------------------------------------------------------------------------------





trim, ceiling panels), carpet and other flooring material, adhesives, sealants,
paints and coatings. Furniture, fixtures and equipment (FF&E) are excluded.
Indoor Air Quality:
Contractor shall develop and implement an IAQ management plan for the
construction and occupancy phases. During construction, meet or exceed the
recommended control measures of the Sheet Metal and Air Conditioning National
Contractors Association (SMACNA) IAQ Guidelines for Occupied Buildings Under
Construction, 2nd Edition 2007, ANSI/SMACNA 008-2008 (Chapter 3).
*Landlord reserves the right to prohibit access to the Building by any
contractors who fail to comply with these Construction Rules and Regulations.















































































--------------------------------------------------------------------------------





EXHIBIT B
AMENDED AND RESTATED NOTICE OF LEASE


This Amended and Restated Notice of Lease hereby supersedes and replaces for all
purposes the Notice of Lease dated November 20, 2009 by and between NetView 1,
2, 3, 4, & 9 LLC, predecessor-in-interest to Landlord, and Avid Technology, Inc.
which is recorded with Middlesex County (South District) Registry of Deeds in
Book 53996, Page 481 (the “Prior Notice of Lease”). The Prior Notice of Lease is
hereby deleted in its entirety, is null and void for all purposes. Pursuant to
Massachusetts General Laws Chapter 183, Section 4, notice is hereby given of the
lease dated November 20, 2009 (the “Original Lease”), as amended by a First
Amendment to Lease dated ____________________, 2018 (the “First Amendment”, with
the Original Lease and the First Amendment collectively the “Lease”), as
described below:


Parties to Lease:


Lessor:    Network Drive Owner LLC, having a mailing address of c/o Nordblom
Management Company, Inc., 71 Third Avenue, Burlington, Massachusetts 01803.


Lessee:    Avid Technology, Inc., a Delaware corporation, having a place of
business at 75 Network Drive, Burlington, Massachusetts 01803.


Date of Execution of Original Lease: November 20, 2009


Description of Leased Premises:


The entire building located at 75 Network Drive, Burlington, Middlesex County,
Massachusetts, said entire building being described on Exhibit A attached hereto
and made a part hereof.


The Term of Lease is set forth on Exhibit B attached hereto and made a part
hereof


The purpose of this Amended and Restated Notice of Lease is solely to provide
record notice of the Lease and shall not be construed to alter, modify or
supplement the Lease. The provisions of the Lease itself shall be controlling
with respect to all matters set forth herein. In the event of any discrepancy
between the provisions of the Lease and this Amended and Restated Notice of
Lease, the provisions of the Lease shall take precedence and prevail over the
provisions of this Amended and Restated Notice of Lease.






[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

























--------------------------------------------------------------------------------





WITNESS the execution hereof under seal by said parties to said Lease.




 
 
LESSOR:
 
 
NETWORK DRIVE OWNER LLC
 
 
By:
NWD NC LLC, its Manager
 
 
 
By:
NORDBLOM DEVELOPMENT
 
 
 
 
COMPANY, INC.,
 
 
 
 
a Massachusetts corporation, its Manager
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Ogden Hunnewell
 
 
 
 
Executive Vice President



COMMONWEALTH OF MASSACHUSETTS


County of Middlesex                    ______________, 2018


On this _____ day of ___________, 2018, before me, the undersigned notary
public, personally appeared Ogden Hunnewell, proved to me through satisfactory
evidence of identification, which was ___________________, to be the person
whose name is signed on the preceding or attached document, and acknowledged to
me that he signed it voluntarily for its stated purpose as the Executive Vice
President of Nordblom Development Company, Inc., a Massachusetts Corporation, in
its capacity as manager of NWD NC LLC, in its capacity as manager of Network
Drive Owner LLC.




_____________________________
Signature and seal of notary
My commission expires:








[SIGNATURES CONTINUE ON FOLLOWING PAGE]































--------------------------------------------------------------------------------





LESSEE:    
                
Avid Technology, Inc.,
a Delaware corporation






By:                     
Name: Kenneth Gayron         
Title:    Chief Financial Officer    






COMMONWEALTH OF MASSACHUSETTS


County of Middlesex                    ___________, 2018


On this _____ day of ___________, 2018, before me, the undersigned notary
public, personally appeared Kenneth Gayron, proved to me through satisfactory
evidence of identification, which was ___________________, to be the person
whose name is signed on the preceding or attached document, and acknowledged to
me that he signed it voluntarily for its stated purpose as Chief Financial
Officer of Avid Technology, Inc., a Delaware corporation.




_______________________________
Signature and seal of notary
My commission expires:















































--------------------------------------------------------------------------------





EXHIBIT A


The two-story building in Burlington Massachusetts, located on the parcel of
land identified as Lot 4 as shown on the “Definitive Subdivision Plan, Sun
Microsystems” prepared by Vanasse Hangen Brustlin, Inc., recorded with Middlesex
County (South District) Registry of Deeds as Plan 672 of 2007, and known as 75
Network Drive (the Building and such parcel of land hereinafter being
collectively referred to as the “Property”) comprising approximately 99,765
rentable square feet. The Property is located within the office park located off
Network Drive in Burlington, Massachusetts, known Network Drive at Northwest
Park (the “Park”).















































































--------------------------------------------------------------------------------







EXHIBIT B


Terms of Lease:


1.    Term of Lease:


The term of the Lease commenced on June 1, 2010 and is scheduled to expire on
May 31, 2028.


For the avoidance of doubt, notwithstanding anything to the contrary contained
in the Prior Notice of Lease, There are no extension OPTIONS AND/or renewal
rights or options to purchase contained in the Lease.















































--------------------------------------------------------------------------------







EXHIBIT C


NOTICE OF TERMINATION OF LEASE


Reference is made to a certain Notice of Lease dated as of __________________,
2018, recorded with Middlesex County (South District) Registry of Deeds in Book
______ Page ____ (the “Notice of Lease”), pursuant to which Landlord and Tenant
gave notice of a certain lease by and between Network Drive Owner LLC
(“Landlord”) and Avid Technology, Inc. (“Tenant”), dated November __, 2018, as
amended by a First Amendment to Lease dated September ___, 2018 (as amended, the
“Lease”) of a certain premises located at 75 Network Drive in Burlington,
Massachusetts, as more particularly described in the Notice of Lease (the
“Premises”).
Landlord and Tenant hereby give notice that the Lease and the Notice of Lease
are no longer in force or effect.
This instrument is executed as of __________________ ____, 2018 as a notice of
termination of the aforesaid Lease and is not intended, nor shall it be deemed
to vary or govern the interpretation of the terms and conditions thereof.




[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]



























--------------------------------------------------------------------------------







LANDLORD:
NETWORK DRIVE OWNER LLC
a Delaware limited liability company
By:    NWD NC LLC, its Manager
By:
Nordblom Development Company, Inc.,

a Massachusetts corporation, its Manager


By:________________________
Ogden Hunnewell
Executive Vice President




COMMONWEALTH OF MASSACHUSETTS


County of Middlesex                    ______________ , 2018


On this _____ day of __________________, 2018, before me, the undersigned notary
public, personally appeared Ogden Hunnewell, proved to me through satisfactory
evidence of identification, which was ___________________, to be the person
whose name is signed on the preceding or attached document, and acknowledged to
me that he signed it voluntarily for its stated purpose as the Executive Vice
President of Nordblom Development Company, Inc., a Massachusetts Corporation, in
its capacity as manager of NWD NC LLC, in its capacity as manager of Network
Drive Owner LLC.




_____________________________
Signature and seal of notary
My commission expires:






[signatures continued on next page]













--------------------------------------------------------------------------------





TENANT:
AVID TECHNOLOGY, INC.,
a Delaware corporation


By:______________________
Name:____________________
Title:_____________________




COMMONWEALTH OF MASSACHUSETTS


County of Middlesex                    _____________, 2018


On this _____ day of ________________, 2018, before me, the undersigned notary
public, personally appeared ________________, proved to me through satisfactory
evidence of identification, which was ___________________, to be the person
whose name is signed on the preceding or attached document, and acknowledged to
me that he/she signed it voluntarily for its stated purpose as
_________________________ of Avid Technology, Inc., a Delaware Corporation.




_______________________________
Signature and seal of notary
My commission expires:





